The Court

held that it might be proved aliunde in what year the payment of that sum had been made, and also that possibly there had been no other indebtedness of Delaplaine to Jackson, but for the rent, to go as evidence to the jury for what, they might consider it worth, and charged the jury that by a general avowry the defendants admitted the taking of the goods under a distress for rent in arrear, but which under the statute could not include a claim for rent for more or a longer time than two years before the distress was made, and after briefly stating the evidence on both sides, left it to the decision of the jury upon the evidence submitted to them in the case.
The plaintiff had a verdict for six cents damages.